Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. An access control device for controlling the access to a tank, said tank defining a storage chamber and an access to said storage chamber, and said device comprising at least one cap of said tank defining a longitudinal axis; said cap comprising:

a closure body rotatable about said longitudinal axis defining a closed position for said cap in which said closure body is connected to said access, thereby closing said tank, and an open position in which the closure body is released from said access, thereby opening said tank;

a housing defining a housing volume for said closure body, wherein said closure body and said housing defines a reciprocal rotation around said longitudinal axis; and

a connection adapted and configured to transiently connect said closure body to said housing, said connection having:
an operating configuration in which said connection connects said closure body to said housing to prevent said reciprocal rotation between said closure body and said housing and allow said housing to command the passage of said closure body between said closed and open positions, and

a non-operating configuration in which said connection does not connect the closure body to the housing and allows said reciprocal rotation between said closure body and said housing, thereby preventing said housing from commanding the passage of said closure body between said closed and open positions; and

a data connector in data communication with the connection  and adapted and configured for wireless data connection with an external apparatus configured to realize said wireless data connection with said data connector so as to command the passage of said connection between said operating configuration and said non-operating configuration.

4. The access control device according to claim 2, wherein said
cap comprises a memory configured to store the data detected by said detection system
and placed in said housing volume; and wherein said cap is configured to send said data
detected by said detection system to said external apparatus when said data connector  is in data communication  with said external apparatus.

11.  A method for controlling the access to a tank comprising an access control device according to claim 1, wherein :

an opening step of said tank in which said external apparatus connects  to said data connector    and commands the passage of said connection from said non-operating configuration to said operating configuration, thus allowing the passage of said cap into said open position by rotation of said housing and said closure body integral with said housing; and

a closing step of said tank wherein, when said cap is in said closed position, said external apparatus connects  to said data connector  and commands the
passage of said connection from said operating configuration to said non-operating
configuration, thus preventing said rotation of said housing from rotating said closure
body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735